Petition for Writ of Mandamus Dismissed and Opinion filed May 20, 2008







Petition
for Writ of Mandamus Dismissed and Opinion filed May 20, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00392-CV
____________
 
IN RE RODERICK RAY PENDLETON aka DERALD RAY
COLGROVE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May
12, 2008, relator, Roderick Ray Pendleton aka Derald Ray Colgrove, filed a
petition for writ of mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In the petition, relator requests this court to compel
the District Clerk of Harris County to forward his application for writ of
habeas corpus to the Texas Court of Criminal Appeals.  
We do
not have jurisdiction to issue a writ of mandamus against a district clerk
unless it is necessary to enforce our jurisdiction.  Tex. Gov=t Code Ann. ' 22.221; In re Washington, 7
S.W.3d 181, 182 (Tex. App.CHouston [1st Dist.] 1999, orig. proceeding).  




Because
we do not have jurisdiction, the petition for writ of mandamus is ordered
dismissed.  
 
PER
CURIAM
 
Petition Dismissed and Memorandum
Opinion filed May 20, 2008.
Panel consists of Justices Yates,
Anderson, and Brown.